DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/9/2022.  Since the previous filing, claims 1, 16, 24, 30 and 31 have been amended and no claims have been added or cancelled.  Thus, claims 1-31 are pending in the application.
In regards to the previous 112 rejection, applicant has amended therefore the rejection has been withdrawn with new rejections added below.
In regards to the previous 103 rejections, applicant has argued or amended.  These arguments are not persuasive and the rejections have been maintained or modified for the amendments as needed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 24 and 31 introduce the new limitations of the cuff being “configured to sustain a pressure of at least 80 mm Hg”.  This limited lower bound and the open upper bound are not supported by the specification.  The specification provides a range of potential pressure values ranging from 30-120 mm Hg (instant specification page 11) with an upper cap at 130 mm Hg (instant specification page 11).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said inflatable cuff" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inflatable cuff” to overcome this rejection.
Claim 16 recites the limitation "said inflatable cuff" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inflatable cuff” to overcome this rejection.
Claim 31 recites the limitation "said inflatable cuff" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inflatable cuff” to overcome this rejection.
Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9-12 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012).
In regards to claim 1, Logan discloses an intermittent pneumatic compression device (title, abstract) comprising: a blower providing air at a pressure (source 13); a passageway that remains open during the operation of said intermittent pneumatic compression device (passageway 14), said passageway extending between said blower and an inflatable cuff (passageway 14 lines source 13 to cuff 12, paragraph 18 line 6-8); and a vent valve coupled to said passageway (vent valve 15, paragraph 18 line 8), whereby the vent valve can be opened when a lower or no pressure condition in the inflatable cuff is desired, and can close when a higher pressure is desired (abstract, paragraph 25); a user interface allowing selection among different categories of circulation insufficiency (control unit 16 provides operator control, paragraph 21); the device having a range of a treatment parameter of air pressure range (control unit 16 allows for control of pressure, paragraph 21, control unit 16 selectively controls parameters depending on type of circulatory condition, paragraph 28 line 23-26), pulse duration and pulse gap duration or total cycle time (paragraph 25).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught by Wright as this would allow the user to set the device to a protocol to best suit their health needs.
In regards to claim 2, Logan in view of Wright teaches the device of claim 1 and the combination further teaches wherein the user interface allows for selection (Logan: control means 16 allows for operator control, paragraph 21, based on circulatory condition, paragraph 28 line 23-26; Wright: user selection or protocol, paragraph 55) among four categories (Wright: multiple potential protocols listed, paragraph 42).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of four different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 4, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 80 to 120 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.35 to 0.55 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 5, Logan in view of Wright teaches the device of claim 1,
Logan further discloses wherein the device treatment parameters are limited to 60 to 100 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.45 to 0.6 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for venous insufficiency as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of venous insufficiency as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 6, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 30 to 60 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.6 to 0.8 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for lymphatic insufficiency it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of lymphatic insufficiency as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 7, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 30 to 60 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.6 to 0.8 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for deep vein thrombosis, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
Logan does not teach wherein the treatment repeats three cycles in a row every minute and then paused for a period of time longer than the combined time of the three repeating cycles.
However, Wright teaches the time of inflation/deflation and lag time between repeated cycles are controllable variables (protocol may include inflation/deflation times, paragraph 42 line 9-10, and be repeated with lag time between repeats, paragraph 48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the treatment repeats 3 cycles in a row every minute and then pauses for a period of time longer than the combined time of the three repeating cycles as taught by Wright as this would allow the user to set the protocol to suit their health needs.
In regards to claim 9, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of a range of air pressure between 20 to 130 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 10, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of a range of compression times between 0.2 to 1.0 second (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23).
In regards to claim 11, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of between about 1 to about 5 seconds for periods between successive compressions (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23).
In regards to claim 12, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein a hardware fail-safe allows for maximum air pressure of less than 130 mm Hg (Logan: centrifugal fan type blower, paragraph 22 line 17-18, page 11-12 instant specification stated hardware failsafe inherent to centrifugal fan) and a maximum compression time of less than about 1 second (highest air pressure maintained for no more than 1 second, paragraph 28 line 16-18).
In regards to claim 31, Logan discloses an intermittent pneumatic compression device (title, abstract) comprising: a blower providing air at a pressure (source 13); a passageway that remains open during the operation of said intermittent pneumatic compression device (passageway 14), said passageway extending between said blower and an inflatable cuff (passageway 14 lines source 13 to cuff 12, paragraph 18 line 6-8); and a vent valve coupled to said passageway (vent valve 15, paragraph 18 line 8), whereby the vent valve can be opened when a lower or no pressure condition in the inflatable cuff is desired, and can close when a higher pressure is desired (abstract, paragraph 25); a user interface allowing selection among different categories of circulation insufficiency (control unit 16 provides operator control, paragraph 21); the device having a range of a treatment parameter of air pressure range (control unit 16 allows for control of pressure, paragraph 21, control unit 16 selectively controls parameters depending on type of circulatory condition, paragraph 28 line 23-26), pulse duration and pulse gap duration or total cycle time (paragraph 25).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught by Wright as this would allow the user to set the device to a protocol to best suit their health needs.
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Ramanan (US 2020/0113773).
In regards to claim 3, Logan in view of Wright teaches the device of claim 1.
While Logan teaches a control unit that may display operator controls, indicators, gauges or other information Logan does not disclose a touchscreen integrated into an electronic visual display.
However, Ramanan teaches wherein the user interface is a touchscreen integrated into an electronic visual display (paragraph 126).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the control unit had a user interface that is a touchscreen integrated into an electronic visual display as taught by Ramanan as this would be an intuitive and easily navigable interface.
In regards to claim 13, Logan in view of Wright teaches the device of claim 12 and Logan further discloses wherein the hardware fail-safe for maximum air pressure is a consequence of the use of a centrifugal blower used to create the air pressure (centrifugal fan type blower, paragraph 22 line 17-18, page 11-12 instant specification stated hardware failsafe inherent to centrifugal fan).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Arkans (US 2016/0175184).
In regards to claim 8, Logan in view of Wright teaches the device of claim 1.
Logan does not disclose wherein the device treatment parameter for total treatment time may be altered.
However, Arkans teaches a compression device wherein the device treatment parameter for total treatment time may be altered (paragraph 22 line 6-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the device treatment parameter for total treatment time may be altered as taught by Arkans as this would allow the device to end the treatment protocol at a set time so as to not injure the user.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Parker (US 2020/0121545).
In regards to claim 14, Logan in view of Wright teaches the device of claim 1.
Logan does not disclose wherein the patient wears a disposable extremity glove under an inflatable cuff.
However, Parker teaches a compression device wherein the patient wears a disposable extremity glove under an inflatable cuff (inflatable bladder of IPC may be removable from a disposable sleeve, paragraph 25, wherein inflatable bladder is inserted into the sleeve, paragraph 32 line 5-6, placing at least one layer of the sleeve under the inflatable portion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the patient wears a disposable extremity glove under an inflatable cuff a taught by Parker as this would provide a layer of protection between the device and the patient’s limb as well as making a contact surface with the user’s limb easily cleanable.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Fraser (US 2013/0184623).
In regards to claim 15, Logan in view of Wright teaches the device of claim 1 and Logan further discloses an inflatable cuff for an intermittent pneumatic compression device (inflatable cuff 12, paragraph 20, Fig 1).
Logan does not discloses the inflatable cuff with a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, wherein the zipper can be opened to remove said cuff while preserving the hook- and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension will be restored.
However, Fraser teaches a compression garment comprising a pneumatically inflatable cuff (inflatable components 120, Fig 3A) with a hook-and-loop fastener positioned thereon (hook and loop fasteners 142 connect inflatable portions 120 to shell component 150, paragraph 40 line 7-10) to allow the fixing of an adjustable dimension of said cuff (paragraph 40 line 16-20), a closed zipper (zipper 152, Fig 2A) positioned on said cuff to maintain said fixed adjustable dimension (paragraph 42 line 17-19); and wherein the zipper can be opened to remove said cuff while preserving the hook- and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension will be restored (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan with the inflatable cuff with a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, wherein the zipper can be opened to remove said cuff while preserving the hook- and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension will be restored as taught by Fraser as this would allow the cuff to efficiently be donned and doffed without changing the dimensions of the cuff or necessitating refitting to the user’s limb with every use.
Claim 16, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2018/0200140).
In regards to claim 16, Logan discloses an intermittent pneumatic compression device (title, abstract) with lockable parameter settings (embodiment with no setting control/adjustment offered to home user, paragraph 21 line 18-26) comprising: a blower providing air at a pressure (source 13); a passageway that remains open during the operation of said intermittent pneumatic compression device (passageway 14), said passageway extending between said blower and an inflatable cuff (passageway 14 lines source 13 to cuff 12, paragraph 18 line 6-8); and a vent valve coupled to said passageway (vent valve 15, paragraph 18 line 8), whereby the vent valve can be opened when a lower or no pressure condition in the inflatable cuff is desired, and can close when a higher pressure is desired (abstract, paragraph 25); an intermittent pneumatic compression device that has adjustable treatment parameters including at least two of the following: duration of each pulse, time between each pulse or total cycle time, and pressure of each pulse (paragraph 25); a user interface (panel 22 on control means 16 ) allowing selection of a specific value or a narrowed range of values from a wider range of values for each of at least two of said treatment parameters (highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23, pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught by Wright as this would allow the user to set the device to a protocol to best suit their health needs.
While Logan discloses that user interaction and control of device may be limited (operator controls may be provided on panel 22 of control unit 26 or unit may be designed such that user can only turn on and off to minimize potential user error, paragraph 21 line 15-22) and a separate wireless control (paragraph 21 line 24-26) Logan does not teach a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters, wherein said lockout mechanism requires an access device in order to make further changes to said specific values or narrowed range of values of said at least two parameters; whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of values and while remaining locked, the patient's use of the device following selection is more limited than otherwise would be within said wider range of values.
However, Ganske teaches an apparatus capable of applying compression (abstract) with a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters (usage instructions or restrictions received from remote device, paragraph 60, instructions may come data storage 116A, paragraph 79), wherein said lockout mechanism requires an access device (computing device 116) in order to make further changes to said specific values or narrowed range of values of said at least two parameters (computing device 116 use dot access storage 116A, paragraph 79); whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of values and while remaining locked, the patient's use of the device following selection is more limited than otherwise would be within said wider range of values (user 114 of computing device 116 may be different than subject 110 such as a medical professional who has proscribes treatment with device, paragraph 77).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan with a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters, wherein said lockout mechanism requires an access device in order to make further changes to said specific values or narrowed range of values of said at least two parameters; whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of values and while remaining locked, the patient's use of the device following selection is more limited than otherwise would be within said wider range of values as taught by Ganske as this would ensure that the device would not be used in a manner other than that as prescribed for the user’s health.
In regards to claim 18, Logan in view of Wright and Ganske teaches the device of claim 16 and the combination further teaches a component of said lockout mechanism (Ganske: computing device 116) connecting remotely through a wireless pathway (Ganske: paragraph 33; Logan: control may be given to wireless remote control, paragraph 21 line 24-26).
In regards to claim 19, Logan in view of Wright and Ganske teaches the device of claim 18 and Ganske further teaches wherein communication may be facilitated by a mobile phone (Ganske: paragraph 60).
In regards to claim 20, Logan in view of Wright and Ganske teaches the device of claim 18 and Ganske further teaches component of said lockout mechanism (Ganske: computing device 116) connects through a wireless pathway that is either bluetooth® or wi-fi (communication may use Bluetooth® or a WLAN protocol such as one of IEEE 802.11 suite or protocols, paragraph 74 line 16-21).
In regards to claim 21, Logan in view of Wright and Ganske teaches the device of claim 16 and Ganske further teaches wherein said component of said lockout mechanism (Ganske: computing device 116) connects through an internet pathway (paragraph 78).
In regards to claim 23, Logan in view of Wright and Ganske teaches the device of claim 16 and Logan further discloses in which said user interface allows only selection of a specific value and not a selection of narrowed ranges of values (user may be provided with only the ability to turn the device on/off and not adjust settings such that the device will operate only at settings for a specific application for a particular condition, paragraph 21 line 18-22).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2083/0200140) as applied above and in further view of Lewis (US 2016/0287470).
In regards to claim 17, Logan in view of Wright and Ganske teaches the device of claim 16 and the combination further teaches wherein connection between the device and the lockout mechanism (computing device) is wired (Ganske: paragraph 33; Logan: control may be given to wireless remote control, paragraph 21 line 24-26).
The modified Logan does not teach wherein the wired connection is via a USB connector.
However, Lewis teaches a medical device which uses a USB connector (controller may communicate using USB connection, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Logan such that the wired connection is a USB connection as this is a well known and widely used means of universal wired connectors.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2083/0200140) as applied above and in further view of Bolotin (US 2020/0296585).
In regards to claim 22, Logan in view of Wright and Ganske teaches the device of claim 16.
Logan does not teach additionally including a two factor authentication mechanism function to permit unlocking.
However, Bolotin teaches a management system that can be used with medical devices (paragraph 147) that includes a two factor authentication mechanism function to permit unlocking (paragraph 285).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Logan to include two factor identification as taught by Bolotin as this would provide a reliable means to ensure that the device could only be used by the proper individuals.
Claim 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Fraser (US 2013/0184623).
In regards to claim 24, Logan discloses an inflatable cuff (inflatable cuff 12) for an intermittent pneumatic compression device (title, abstract) comprising: a pneumatically inflatable cuff (inflatable cuff 12), wherein the pneumatically inflatable cuff is configured to sustain a pressure of at least 80 mm Hg (pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17, pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11).
Logan does not disclose the cuff having a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored.
However, Fraser teaches a compression garment wherein the cuff (inflatable components 120) with a hook-and-loop fastener positioned thereon (hook and look fasteners 142 connect inflatable portions 120 to shell 150, paragraph 40 line 7-10) to allow the fixing of an adjustable dimension of said cuff (paragraph 40 line 16-20), a closed zipper (zipper 152) positioned on said cuff to maintain said fixed adjustable dimension (paragraph 42 line 17-19); and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the cuff has a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored as taught by Fraser as this would allow the cuff to be efficiently donned and doffed without necessitating refitting at each use.
In regards to claim 25, Logan in view of Fraser teaches the device of claim 24 and Logan further discloses wherein the inflatable cuff is formed to cover the foot of the wearer (paragraph 19, Fig 1).
In regards to claim 26, Logan in view of Fraser teaches the device of claim 25 and Logan further discloses wherein either the heel or the toes portion of the cuff is made with a see-through material (paragraph 20).
In regards to claim 27, Logan in view of Fraser teaches the device of claim 26 and Logan further discloses in which both the heel and the toes portion of the cuff is made with a see-through material (paragraph 20).
In regards to claim 28, Logan in view of Fraser teaches the device of claim 24 and Fraser further teaches wherein the zipper is operable without adjusting the hook- and-loop fastener (Fraser: front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
In regards to claim 29, Logan in view of Fraser teaches the device of claim 24 and Fraser further teaches wherein the hook-and-loop fastener is operable without adjusting the zipper (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2013/0184623) in view of Logan (US 2014/0088476).
In regards to claim 30, Fraser discloses an inflatable cuff for intermittent pneumatic compression (inflatable components 120) comprising: a hook-and-loop fastener for adjusting the tension of the inflatable cuff (hook and loop fasteners 142 connect inflatable portions 120 to shell component 150, paragraph 40 line 7-10); and a zipper (zipper 152) for releasing said tension without altering the hook-and-loop fastener (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D); wherein when in an operable configuration the hook-and-loop fastener and the zipper jointly provide compression in a radial direction (Fig 3D).
Fraser does not disclose wherein the compression garment is for intermittent compression or wherein the pneumatically inflatable cuff is configured to sustain a pressure of at least 80 mm Hg.
However, Logan teaches a compression device for intermittent compression (title, abstract) and wherein the pneumatically inflatable cuff is configured to sustain a pressure of at least 80 mm Hg (pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17, pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fraser such that the compression device is for intermittent compression and wherein the pneumatically inflatable cuff is configured to sustain a pressure of at least 80 mm Hg as taught by Logan as this is a known and effective way and pressure parameter to facilitate fluid circulation to treat various forms of vascular disease (paragraph 3 and 8).
Response to Arguments
In regards to the applicant’s arguments concerning the independent claims 1, 16 and 31 as well as dependent claims 4-7, these arguments are not persuasive.  Applicant argues the novelty of a device wherein the range of operational values is constrained according to diagnosis.  Examiner maintains that the combination of Logan and Wright does teach a device with this capability as Wright describes the capability to provide a library of preprogrammed treatment protocols (paragraph 53) wherein parameters may be adjusted by the user (paragraph 55 and 57) and wherein the device may impose limits to user adjustments of said parameters based on specifics of the selected protocol beyond which it will not allow operation (paragraph 56).  While neither Logan nor Wright states these protocols are named for a specific disease treatment, it is taught that such diseases may be treated using the devices, the devices are capable of operating at the necessary ranges and therefore they may be configured to operate at such parameters should the protocol be defined and selected, regardless of what said protocol is called.  Arguments regarding the amendments to the claims are addressed in the modified rejections entered above.
In regards to the arguments concerning independent claims 24 and 30, these arguments are not persuasive.  Applicant states that Fraser does not teach the sustaining of a pressure of 80 mm Hg.  While Fraser does not indicate any operational pressure range, Fraser is not called upon to indicate such a range.  
Arguments concerning the dependent claims that are in regards to their dependency are addressed in the response and rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785